MERGER AGREEMENT by and among CHINA SXAN BIOTECH, INC., a Nevada corporation, SNX ACQUISITION CORP., a Nevada corporation and SNX ORGANIC FERTILIZERS, INC. a Delaware corporation Dated as of January 15, 2010 MERGER AGREEMENT This Merger Agreement (the “Agreement”) is made and entered into as of January 15, 2010 by and among China SXAN Biotech, Inc, a Nevada corporation (“CSXB”), SNX Acquisition Corp., a Nevada corporation (the “Merger Sub”), and SNX Organic Fertilizers Inc., a corporation formed under the laws of the State of Delaware (“SNX”). Each of CSXB, Merger Sub and SNX is referred to herein individually as a “Party” and all are referred to collectively as the “Parties.” PREAMBLE WHEREAS, SNX owns 100% of the equity of Beijing Shennongxing Technology Co. Ltd., a wholly foreign-owned enterprise (WOFE) organized under the laws of the People’s Republic of China (“Beijing SNX”). WHEREAS, CSXBis an OTCBB listing company, organized under the laws of State of Nevada. WHEREAS, the Boards of Directors of CSXB and SNX have determined that a business combination between CSXB and SNX is advisable and in the best interests of their respective companies and stockholders and in furtherance thereof have approved the merger of SNX into Merger Sub, which is a wholly-owned subsidiary of CSXB (the “Merger”). WHEREAS, pursuant to the Merger, all issued and outstanding shares of common stock of SNX, $0.00001 par value (the “SNX Shares”), shall be cancelled and converted into the right to receive common shares and shares of CSXB Series C Preferred Stock (the “Merger Shares”), which shares shall collectively represent approximately 94.55% of the voting stock of CSXB after the Merger. WHEREAS, in connection with the Merger, the directors and officers of CSXB will resign from their positions and appoint directors and officers designated by SNX. WHEREAS, prior to the Merger, American SXAN Biotech, Inc., a Delaware corporation and a wholly-owned subsidiary of CSXB (“SXAN Holding”), which owns all of the assets of CSXB, will enter into an agreement with CSXB and Feng Zhenxin, its CEO, pursuant to which SXAN Holdings will assumed all of theactual and contingent liabilities of CSXB which existed prior to the Merger, and Mr. Feng will manage SXAN Holdings after the Merger. NOW, THEREFORE, in consideration of the premises and the mutual covenants, representations and warranties contained herein, the Parties, intending to be legally bound, hereby agree as follows: 2 CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: “Acquired Entities” means SNX and Beijing SNX, collectively. “Applicable Law” means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the businesses of the Parties or to the Merger. “Beijing SNX” has the meaning set forth in the Preamble. “Closing” has the meaning set forth in Section 1.02. “DGCL”means the Delaware General Corporation Law. "Knowledge” means, in the case of CSXB or SNX, a particular fact or other matter of which its Chief Executive Officer or Chief Financial Officer is actually aware or which a prudent individual serving in such capacity could be expected to discover or otherwise become aware of in the course of conducting a reasonable review or investigation of the corporation and its business and affairs. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, claim, encumbrance, royalty interest, any other adverse claim of any kind in respect of such property or asset, or any other restrictions or limitations of any nature whatsoever. “Material Adverse Effect” with respect to any entity or group of entities means any event, change or effect that has or would have a materially adverse effect on the financial condition, business or results of operations of such entity or group of entities, taken as a whole. “Merger” has the meaning set forth in the Preamble. “Merger Shares” has the meaning set forth in the Preamble. “NGCL”means the Nevada General Corporation Law. “Person” means any individual, corporation, partnership, trust or unincorporated organization or a government or any agency or political subdivision thereof. “SNX Shares” has the meaning set forth in the Preamble. “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (i) any income, alternative or add-on minimum tax, gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax, withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp tax, occupation tax, property tax, environmental or windfall profit tax, custom, duty or other tax, impost, levy, governmental fee or other like assessment or charge of any kind whatsoever together with any interest or any penalty, addition to tax or additional amount imposed with respect thereto by any governmental or Tax authority responsible for the imposition of any such tax (domestic or foreign), and (ii) any liability for the payment of any amounts of the type described in clause (i) above as a result of being a member of an affiliated, consolidated, combined or unitary group for any taxable period, and (iii) any liability for the payment of any amounts of the type described in clauses (i) or (ii) above as a result of any express or implied obligation to indemnify any other person. “Tax Return” means any return, declaration, form, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. 3 ARTICLE I THE MERGER SECTION 1.01THE MERGER Upon the terms and subject to the conditions set forth in this Agreement and in accordance with the NGCL, at the Effective Time (as hereinafter defined), all SNX Shares shall be cancelled and converted into the right to receive the Merger Shares.In connection therewith, the following terms shall apply: (a)Exchange Agent.Robert Brantl, Esq., counsel for SNX, shall act as the exchange agent (the “Exchange Agent”) for the purpose of exchanging SNX Shares for the Merger Shares.At or prior to the Closing, CSXB shall deliver to the Exchange Agent the Merger Shares. (b)Series C Preferred Shares.Prior to the Closing, CSXB shall file with the Secretary of State of Nevada a Certificate of Designation of Series C Preferred Shares in the form of Schedule 1.01 hereto. (c)Conversion of Securities. (i)Conversion of SNX Securities.At the Effective Time, by virtue of the Merger and without any action on the part of CSXB, SNX or the Merger Sub, or the holders of any of their respective securities: (A)The issued and outstanding shares of common stock of SNX (the “SNX Shares”) immediately prior to the Effective Time shall be converted into and represent the right to receive, and shall be exchangeable for, a total of 40,000,000 shares of the Common Stock of CSXB and 3,600 shares of Series C Preferred Share of CSXB (collectively, the “Merger Shares”).The Merger Shares shall be distributed among the shareholders of SNX in proportion to their respective ownership interests in SNX. (B)All SNX Shares shall no longer be outstanding and shall automatically be canceled and retired and shall cease to exist, and each holder of a certificate representing any such shares shall cease to have any rights with respect thereto, except the right to receive the Merger Shares to be issued pursuant to this Section 1.02(c)(i) upon the surrender of such certificate in accordance with Section 1.07, without interest.No fractional shares may be issued; but each fractional share that would result from the Merger will be rounded to the nearest number of whole shares. (C)The Series C Preferred Stock included in the Merger Shares shall be convertible into 360,000,000 shares of Common Stock of CSXB.The Merger Shares shall represent 94.55% on a fully diluted basis, of the voting power of all classes of issued and outstanding stock of CSXB at the Effective Time, after giving effect to the Merger. (ii)Conversion of Merger Sub Stock.At the Effective Time, by virtue of the Merger and without any action on the part of SNX, CSXB, the Merger Sub, or the holders of any of their respective securities, each share of capital stock of Merger Sub outstanding immediately prior to the Effective Time shall be converted into one share of the common stock of the Surviving Entity and the shares of common stock of the Surviving Entity so issued in such conversion shall constitute the only outstanding shares of capital stock of the Surviving Entity and the Surviving Entity shall be a wholly owned subsidiary of CSXB. 4 SECTION 1.02CLOSING The closing of the Merger (the “Closing”) will take place at the offices of Robert Brantl, Esq. within one (1) business day following the satisfaction or waiver of the conditions precedent set forth in Article V or at such other date as CSXB and SNX shall agree (the “Closing Date”), but in any event no later than January 31, 2010 unless extended by a written agreement of CSXB and SNX. SECTION 1.03MERGER; EFFECTIVE TIME At the Effective Time and subject to and upon the terms and conditions of this Agreement, SNX shall merge with and into Merger Sub in accordance with the provisions of the NGCL, the separate corporate existence of SNX shall cease and Merger Sub shall continue as the Surviving Entity.The Effective Time shall occur upon the latter of the filing with the Secretary of State of the State of Delaware of a Certificate of Merger, executed in accordance with the applicable provisions of the DGCL, and the filing with the Secretary of State of the State of Nevada of Articles of Merger, executed in accordance with the applicable provisions of the NGCL (the “Effective Time”).The date on which the Effective Time occurs is referred to as the “Effective Date.”Provided that this Agreement has not been terminated pursuant to Article VI, the Parties will cause the Certificate of Merger and the Articles of Merger to be filed as soon as practicable after the Closing. SECTION 1.04 EFFECT OF THE MERGER The Merger shall have the effect set forth in Section 92A.250 of the Nevada Revised Statutes.Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the properties, rights, privileges, powers and franchises of SNX and Merger Sub shall vest in the Surviving Entity, and all debts, liabilities and duties of SNX and Merger Sub shall become the debts, liabilities and duties of the Surviving Entity. SECTION 1.05 CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS AND OFFICERS Pursuant to the Merger: (a)The Certificate of Incorporation and Bylaws of Merger Sub as in effect immediately prior to the Effective Time shall be the Certificate of Incorporation and Bylaws of the Surviving Entity immediately following the Merger. (b)The directors and officers of SNX immediately prior to the Merger shall be the directors and officers of the Surviving Entity subsequent to the Merger. SECTION 1.06 RESTRICTIONS ON RESALE (a)The Series C Preferred Shares issued pursuant to the Merger will not be registered under the Securities Act, or the securities laws of any state, and cannot be transferred, hypothecated, sold or otherwise disposed of until:(i) a registration statement with respect to such securities is declared effective under the Securities Act, or (ii) CSXB receives an opinion of counsel for the holders of the shares proposed to be transferred, reasonably satisfactory to counsel for CSXB, that an exemption from the registration requirements of the Securities Act is available. The certificates representing the Merger Shares which are being issued hereunder shall contain a legend substantially as follows: “THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR CHINA SXAN BIOTECH, INC. RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CHINA SXAN BIOTECH, INC.THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.” 5 SECTION 1.07EXCHANGE OF CERTIFICATES (a)EXCHANGE OF CERTIFICATES.After the Effective Time, the holders of the SNX Shares shall be required to surrender all their SNX Shares to the Exchange Agent, and the holders shall be entitled upon such surrender to receive in exchange therefor certificates representing the proportionate number of Merger Shares into which the SNX Shares theretofore represented by the stock certificates so surrendered shall have been exchanged pursuant to this Agreement.Until so surrendered, each outstanding certificate which, prior to the Effective Time, represented SNX Shares shall be deemed for all corporate purposes, subject to the further provisions of this Article I, to evidence the ownership of the number of whole Merger Shares for which such SNX Shares have been so exchanged.No dividend payable to holders of Merger Shares of record as of any date subsequent to the Effective Time shall be paid to the owner of any certificate which, prior to the Effective Time, represented SNX Shares, until such certificate or certificates representing all the relevant SNX Shares, together with a stock transfer form, are surrendered as provided in this Article I or pursuant to letters of transmittal or other instructions with respect to lost certificates provided by the Exchange Agent. (b)FULL SATISFACTION OF RIGHTS.All Merger Shares for which the SNX Shares shall have been exchanged pursuant to this Article I shall be deemed to have been issued in full satisfaction of all rights pertaining to the SNX Shares. (c)EXCHANGE OF CERTIFICATES.All certificates representing SNX Shares converted into the right to receive Merger Shares pursuant to this Article I shall be furnished to CSXB subsequent to delivery thereof to the Exchange Agent pursuant to this Agreement. (d)CLOSING OF TRANSFER BOOKS.On the Effective Date, the stock transfer book of SNX shall be deemed to be closed and no transfer of SNX Shares shall thereafter be recorded thereon. 6 ARTICLE II REPRESENTATIONS AND WARRANTIES OF CSXB CSXB hereby represents and warrants to SNX, as of the date of this Agreement, and as of the Closing Date, except at otherwise indicated, and except in each case as disclosed in the CSXB disclosure letter delivered as of the date hereof, as follows: SECTION 2.01ORGANIZATION, STANDING AND POWER CSXB is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Nevada, and has corporate power and authority to conduct its business as presently conducted by it and to enter into and perform this Agreement and to carry out the transactions contemplated by this Agreement. CSXB has the power to own its properties and to carry on its business as now being conducted and as presently proposed to be conducted and is duly authorized and qualified to do business and is in good standing in each jurisdiction in which the failure to be so qualified and in good standing would have a Material Adverse Effect on CSXB. CSXB has delivered or made available to SNX a true and correct copy of the Articles of Incorporation (the “Articles of Incorporation”), and the Bylaws, or other charter documents, as applicable, of CSXB, each as amended to date. CSXB is not in violation of any of the provisions of its respective charter or bylaws or equivalent organization documents. Except as set forth in Section 2.02 hereof, there are no outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable or convertible securities or other commitments or agreements of any character relating to the issued or unissued capital stock or other securities of CSXB, or otherwise obligating CSXB to issue, transfer, sell, purchase, redeem or otherwise acquire any such securities. CSXB does not directly or indirectly own any equity or similar interest in, or any interest convertible or exchangeable or exercisable for, any equity or similar interest in, any corporation, partnership, joint venture or other business association or entity, other than SXAN Holding. SECTION 2.02 CAPITALIZATION (a)There are 200,000,000 shares of capital stock, $.001 par value, of CSXB authorized, consisting of 100,000,000 shares of common stock (the “CSXB Common Shares”), 99,900,000 shares of Preferred Stock (the “CSXB Preferred Stock”) and 100,000 shares of Series B Convertible Preferred Stock (the “CSXB Series B Shares”). As of the date of this Agreement, there are 19,919,ommon Shares issued and outstanding and no shares of CSXB Preferred Stock or CSXB Series B Preferred Stock outstanding (b) Except for contractual rights exchangeable for a total of 153,442 shares of CXSB Common Stock, which have been designated as Series A Preferred Stock on the CSXB balance sheet, there are no contracts, commitments or agreements relating to voting, purchase or sale of CSXB’s capital stock (i) between or among CSXB and any Person and (ii) to the best of CSXB’s knowledge, between or among any of CSXB’s stockholders. (c)All outstanding CSXB Common Shares are validly issued, fully paid, non-assessable, not subject to pre-emptive rights and have been issued in compliance with all state and federal securities laws or other Applicable Law. 7 SECTION 2.03 AUTHORITY FOR AGREEMENT The execution, delivery, and performance of this Agreement by CSXB has been duly authorized by all necessary corporate and shareholder action, and this Agreement, upon its execution by the Parties, will constitute the valid and binding obligation of CSXB and Merger Sub, enforceable against each of them in accordance with and subject to its terms, except as enforceability may be affected by bankruptcy, insolvency or other laws of general application affecting the enforcement of creditors' rights. The execution and consummation of the transactions contemplated by this Agreement and compliance with its provisions by CSXB will not violate any provision of Applicable Law and will not conflict with or result in any breach of any of the terms, conditions, or provisions of, or constitute a default under, CSXB's Articles of Incorporation or their Bylaws, in each case as amended, or, in any material respect, any indenture, lease, loan agreement or other agreement or instrument to which CSXB is a party or by which it or any of its properties is bound, or any decree, judgment, order, statute, rule or regulation applicable to CSXB.No consent, approval, order or authorization of, or registration, declaration or filing with, any court, administrative agency or commission or other governmental authority or instrumentality (“Governmental Entity”) is required by or with respect to CSXB in connection with the execution and delivery of this Agreement, or the consummation of the transactions contemplated hereby and thereby. SECTION 2.04 SEC DOCUMENTS; FINANCIAL CONDITION CSXB has made available to SNX a true and complete copy of each statement, report, registration statement, definitive proxy statement, and other filings filed with the SEC by CSXB since January 1, 2008 (collectively, the “CSXB SEC Documents”). The CSXB SEC Documents are subject to pending comments by the Securities and Exchange Commission.Subject to such changes as may be required in order to respond satisfactorily to the SEC’s comments, as of their respective filing dates the CSXB SEC Documents complied in all material respects with the requirements of the Exchange Act and the Securities Act, and none of the CSXB SEC Documents contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary to make the statements made therein, in light of the circumstances in which they were made, not misleading, except to the extent corrected by a subsequently filed CSXB SEC Document. The financial statements of CSXB, including the notes thereto, included in the CSXB SEC Documents (the “CSXB Financial Statements”) were complete and correct in all material respects as of their respective dates, complied as to form in all material respects with applicable accounting requirements and with the published rules and regulations of the SEC with respect thereto as of their respective dates, and have been prepared in accordance with GAAP applied on a basis consistent throughout the periods indicated and consistent with each other (except as may be indicated in the notes thereto or, in the case of unaudited statements included in Quarterly Reports on Form 10-Q, as permitted by Form 10-Q of the SEC). The CSXB Financial Statements fairly present the financial condition and operating results of CSXB at the dates and during the periods indicated therein (subject, in the case of unaudited statements, to normal, recurring year-end adjustments). SECTION 2.05 SARBANES-OXLEY ACT OF 2002 There has been no change in CSXB accounting policies since June 30, 2009 except as described in the notes to the CSXB Financial Statements. Each required form, report and document containing financial statements that has been filed with or submitted to the SEC since November 30, 2001, was accompanied by the certifications required to be filed or submitted by CSXB’s chief executive officer and chief financial officer pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and at the time of filing or submission of each such certification, such certification was true and accurate and materially complied with the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Since June 30, 2009, neither CSXB nor, to the knowledge of the CSXB, any director, officer, employee, auditor, accountant or representative of CSXB or any of its subsidiaries has received or otherwise had or obtained knowledge of any complaint, allegation, assertion or claim, whether written or oral, regarding the accounting or auditing practices, procedures, methodologies or methods of CSXB or their respective internal accounting controls, including any complaint, allegation, assertion or claim that CSXB has engaged in questionable accounting or auditing practices, except for (A) any complaint, allegation, assertion or claim as has been resolved without any resulting change to CSXB’s accounting or auditing practices, procedures methodologies or methods of CSXB or its internal accounting controls and (b) questions regarding such matters raised and resolved in the ordinary course in connection with the preparation and review of CSXB’s financial statements and periodic reports. To the knowledge of CSXB, no attorney representing CSXB, whether or not employed by CSXB, has reported evidence of a material violation of securities laws, breach of fiduciary duty or similar violation by CSXB or any of its officers, directors, employees or agents to the Board of Directors of CSXB or any committee thereof or to any director or officer of CSXB. To the knowledge of CSXB, no employee of CSXB has provided or is providing information to any law enforcement agency regarding the commission or possible commission of any crime or the violation or possible violation of any applicable law. 8 SECTION 2.06 ABSENCE OF CERTAIN CHANGES OR EVENTS Since September 30, 2009, (a)there has not been any Material Adverse Change in the business, operations, properties, assets, or condition of CSXB; (b)CSXB has not (i) amended its Articles of Incorporation; (ii) declared or made, or agreed to declare or make, any payment of dividends or distributions of any assets of any kind whatsoever to stockholders or exchanged or redeemed, or agreed to exchange or redeem, any outstanding capital stock; (iii) made any material change in its method of management, operation, or accounting; (iv) entered into any material transaction; or (v) made any accrual or arrangement for payment of bonuses or special compensation of any kind or any severance or termination pay to any present or former officer or employee; (c)CSXB has not (i) borrowed or agreed to borrow any funds or incurred, or become subject to, any material obligation or liability (absolute or contingent) except liabilities incurred in the ordinary course of business; (ii) paid any material obligation or liability (absolute or contingent) other than current liabilities reflected in or shown on the most recent CSXB balance sheet, and current liabilities incurred since that date in the ordinary course of business; (iii) sold or transferred, or agreed to sell or transfer, any material assets, properties, or rights, or canceled, or agreed to cancel, any material debts or claims; or (iv) made or permitted any material amendment or termination of any contract, agreement, or license to which it is a party. SECTION 2.07ABSENCE OF UNDISCLOSED LIABILITIES CSXB has no material obligations or liabilities of any nature (matured or unmatured, fixed or contingent) other than (i) those set forth or adequately provided for in the Balance Sheet included in CSXB’s Quarterly Report on Form10-Q for the period ended September 30, 2009 (the “CSXB Balance Sheet”), (ii) those incurred in the ordinary course of business and not required to be set forth in the CSXB Balance Sheet under GAAP, (iii) those incurred in the ordinary course of business since the CSXB Balance Sheet date and not reasonably likely to have a Material Adverse Effect on CSXB, and (iv) those incurred in connection with this Agreement. SECTION 2.08 GOVERNMENTAL AND THIRD PARTY CONSENTS No consent, waiver, approval, order or authorization of, or registration, declaration or filing with, any court, administrative agency or commission or other federal, state, county, local or other foreign governmental authority, instrumentality, agency or commission or any third party, including a party to any agreement with CSXB, is required by or with respect to CSXB in connection with the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby, except for such consents, waivers, approvals, orders, authorizations, registrations, declarations and filings as may be required under (i) applicable securities laws, or (ii)the NGCL. SECTION 2.09 LITIGATION There is no action, suit, investigation, audit or proceeding pending against, or to the Knowledge of CSXB, threatened against or affecting CSXB or any of its respective assets or properties before any court or arbitrator or any governmental body, agency or official.There is no injunction, judgment, decree, order or regulatory restriction imposed upon CSXB or any of its respective assets or business, or, to the knowledge of CSXB, any of its respective directors or officers (in their capacities as such), that would prevent, enjoin, alter or materially delay any of the transactions contemplated by this Agreement, or that could reasonably be expected to have a Material Adverse Effect on CSXB. 9 SECTION 2.10 INTERESTED PARTY TRANSACTIONS Except as disclosed in its SEC filings, CSXB is not indebted to any officer or director of CSXB (except for amounts due as normal salaries and bonuses and in reimbursement of ordinary expenses), and no such person is indebted to CSXB, and there are no other transactions of the type required to be disclosed pursuant to Items 402 or 404 of Regulation S-K under the Securities Act and the Exchange Act. SECTION 2.11 COMPLIANCE WITH APPLICABLE LAWS To the Knowledge of CSXB, the business of CSXB has not been, and is not being, conducted in violation of any Applicable Law. SECTION 2.12 TAX RETURNS AND PAYMENT CSXB has duly and timely filed all material Tax Returns required to be filed by it and has duly and timely paid all Taxes shown thereon to be due. There is no claim for Taxes that is a Lien against the property of CSXB other than Liens for Taxes not yet due and payable. CSXB has not received written notification of any audit of any Tax Return of CSXB being conducted or pending by a Tax authority, no extension or waiver of the statute of limitations on the assessment of any Taxes has been granted by CSXB which is currently in effect, and CSXB is not a party to any agreement, contract or arrangement with any Tax authority or otherwise, which may result in the payment of any material amount in excess of the amount reflected on the above referenced CSXB Financial Statements. SECTION 2.13 SECURITY LISTING CSXB is a fully compliant reporting company under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all CSXB public filings required under the Exchange Act have been made. The common stock of CSXB is listed for quotation on the OTC Bulletin Board. To the Knowledge of CSXB, CSXB has not been threatened or is not subject to removal of its common stock from the OTC Bulletin Board. SECTION 2.14 FINDERS’ FEES CSXB has not incurred, nor will it incur, directly or indirectly, any liability for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees or any similar charges in connection with this Agreement or any transaction contemplated hereby. SECTION 2.15 MINUTE BOOKS The minute books of CSXB made available to SNX contain in all material respects a complete and accurate summary of all meetings of directors and stockholders or actions by written consent of CSXB during the past three years and through the date of this Agreement, and reflect all transactions referred to in such minutes accurately in all material respects. SECTION 2.16 VOTE REQUIRED The approval of CSXB’s Board of Directors is the only approval or vote necessary to approve this Agreement and the transactions contemplated hereby on behalf of such entity. SECTION 2.17 BOARD APPOVAL The Board of Directors of CSXB has (i) approved this Agreement and the Merger, and (ii) approved the issuance of the Merger Shares pursuant to Section 1.01. SECTION 2.18 EMPLOYEE BENEFIT PLANS There are no employee benefit plans maintained by CSXB. 10 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SNX SNX hereby represents and warrants to CSXB, as of the date of this Agreement and as of the Closing Date (except as otherwise indicated,and except in each case as disclosed in the SNX disclosure letter delivered as of the date hereof), as follows: SECTION 3.01 ORGANIZATION, STANDING AND POWER SNX is a privately held corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware, and has full corporate power and authority to conduct its business as presently conducted by it and to enter into and perform this Agreement and to carry out the transactions contemplated by this Agreement.
